Citation Nr: 0430771	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite of the lower extremities.  

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that in relevant part, found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of frostbite of the 
lower extremities; denied service connection for right and 
left knee disabilities; denied service connection for hay 
fever and sinusitis; and denied a compensable rating for 
varicose veins of the right lower extremity.  

In a February 2003 rating decision, the RO granted a 10 
percent rating for varicose veins of the right lower 
extremity.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2004.  At 
the hearing, he testified that he wished to withdraw his 
claim for service connection for hay fever and sinusitis.  
Accordingly, that issue is no longer before the Board and 
will not be addressed herein.  

The issues of entitlement to service connection for bilateral 
knee disabilities and de novo review of the issue of 
entitlement to service connection for residuals of frostbite 
of the right lower extremity are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  By rating decision dated in December 1954, the veteran's 
initial claim for service connection for residuals of 
frostbite of the lower extremities was denied; the veteran 
did not appeal the determination and it became final.  

3.  The additional evidence submitted by the veteran, when 
considered in conjunction with the record as a whole, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of frostbite of the lower extremities.  

4.  The veteran's statements that he sustained a frostbite 
injury to the lower extremities while he was stationed in 
Korea are credible.  

5.  Competent medical evidence shows that the veteran has 
venous insufficiency and varicosities of the left lower 
extremity as a result of the frostbite injury he sustained in 
service.  

6.  The veteran's varicose veins of the right lower extremity 
are characterized by persistent edema that is only 
temporarily relieved with elevation or compression stockings.  


CONCLUSIONS OF LAW

1.  The December 1954 rating decision that denied service 
connection for residuals of frostbite of the lower 
extremities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2003).  



2.  The additional evidence received subsequent to the 
December 1954 RO decision is new and material, and the claim 
for service connection for residuals of frostbite of the 
lower extremities is reopened.  38 U.S.C.A. §§ 5103A, 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  

3.  Residuals of frostbite of the left lower extremity, 
including venous insufficiency and varicosities, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

4.  The criteria for a 20 percent rating for varicose veins 
of the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 
3.159, 4.1, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Duty to Notify

A VA letter issued in March 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2003).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claims were denied in 
May 2001 and the VCAA letter was sent in March 2001.  
Therefore, there has been no Pelegrini II violation with 
regard to the timing of the VCAA notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertain to his 
claims in the March 2001 letter.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Since this has been accomplished, 
the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issues addressed in this 
decision.  The veteran provided personal testimony at a 
hearing before a Veterans Law Judge in July 2004.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the issues 
addressed in this decision.  

II.  New and Material Evidence 

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In December 1954, the RO denied the veteran's initial claim 
for service connection for residuals of frostbite of the 
lower extremities, concluding that there was no documentation 
in the service medical records that the veteran sustained a 
cold injury in service.  The veteran did not appeal the 
determination, and the decision became final.  38 U.S.C.A. 
§ 7104.  

The evidence of record at the time of the RO's January 1995 
decision included the veteran's service medical records, 
which did not show any treatment for a cold injury to the 
lower extremities.  

The veteran requested that his claim be reopened in July 
2000.  In support of his claim, he provided sworn testimony 
at his personal hearing before the undersigned Veterans Law 
Judge at the RO in July 2004, that he sustained frostbite 
injuries to his lower extremities while he was stationed in 
Korea.  He recalled that the temperatures were very cold and 
he had minimal gear to protect him during that time.  Also, 
of record is a September 2001 VA examination report that 
indicates that the veteran has been diagnosed with peripheral 
neuropathy of the lower extremities; and a follow-up report 
dated in June 2002 in which the examiner stated that it was 
just as likely that his venous insufficiency was due to the 
frostbite injury he sustained in service.  

The Board finds that the additional evidence proffered, in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it provides competent 
lay testimony from a decorated combat veteran (the veteran's 
separation report shows that he was awarded the Combat 
Infantryman Badge) that he sustained a frostbite injury in 
service and competent medical evidence that he now has a 
current disability as a result of that injury.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001); Hodge, 
supra.  Accordingly, the claim of service connection for 
residuals of frostbite of the lower extremities is reopened.  

The issue of entitlement to service connection for residuals 
of frostbite of the left lower extremity will be addressed 
immediately below.  In light of the favorable determination 
relative thereto, the veteran is not prejudiced by the 
Board's adjudication in this decision.  Bernard v. Brown, 4 
Vet. App. 384 (1993)

II.  Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries 
alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence as 
discussed above.  See generally, Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's discharge certificate indicates that he served 
with Battery C, 516th Airborne Infantry Regiment, Field 
Artillery Battalion, Headquarters.  His awards and 
decorations include the Korean Service Medal with three 
bronze service stars and the Combat Infantryman Badge.  
Hence, the veteran's statements regarding the incurrence of 
his frostbite injuries while he was stationed in Korea are 
consistent with the circumstances and hardships of his 
service.  Therefore, the Board accepts that the veteran 
sustained a frostbite injury in service.  

The medical evidence shows that upon VA examination in 
September 2001, the veteran was diagnosed with peripheral 
neuropathy of the lower extremities of unclear etiology.  In 
a follow-up report, the examiner stated that the veteran's 
venous insufficiency and varicosities of the left lower 
extremity were most likely secondary to his military 
exposure.  Accordingly, the record contains evidence of an 
injury in service, medical evidence of current disability and 
medical evidence of a relationship between the injury in 
service and the current disability.  Consequently, the 
requirements of service connection have been met and service 
connection for residuals of frostbite of the left lower 
extremity, currently diagnosed as venous insufficiency and 
varicosities, is warranted.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's varicose veins of the right lower extremity are 
currently rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 10 percent rating is assigned for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  

Upon VA examination in September 2001, the veteran reported 
persistent edema in his right lower extremity.  Clinical 
evaluation revealed that there was trace edema in the right 
distal lower extremity, with 2+ posterior tibial pulses, and 
Dorsalis pedis pulse.  There was decreased pinprick and light 
touch up to the knee of the right lower extremity but motor 
strength was 4+/5.  The impression was osteoarthritis of the 
right knee and peripheral neuropathy of unclear etiology.  

In a follow-up examination in June 2002, clinical evaluation 
revealed +2 edema to the level of the ankles in both lower 
extremities with the right worse than left.  There were 
moderate varicosities in dilated veins of the right lower 
extremity, and there was diminished range of motion of the 
right ankle secondary to the edema.  The assessment was 
varicose veins of the lower extremities with persistent edema 
that was only temporarily abated by elevation and compression 
stockings.  

Based on this clinical evidence, and with consideration of 
38 C.F.R. § 4.7, the Board finds that the veteran has met the 
criteria for a 20 percent rating for varicose veins of the 
right lower extremity.  At the most recent VA evaluation, the 
examiner reported that the veteran had persistent edema that 
was only temporarily relieved by elevation and compression 
stockings.  Therefore, a 20 percent rating is warranted.  The 
evidence does not show that the veteran has stasis 
pigmentation or eczema to warrant a 40 percent rating.  
Accordingly, a rating in excess of 20 percent may not be 
assigned.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of frostbite of the lower 
extremities is reopened.  

Service connection for residuals of frostbite of the left 
lower extremity, diagnosed as venous insufficiency and 
varicosities, is granted.  

A 20 percent rating for varicose veins of the right lower 
extremity is granted, subject to the regulations governing 
the payment of monetary awards.  


REMAND

As noted above, the veteran is a combat veteran, and he has 
established that he sustained a frostbite injury to his lower 
extremities while serving in Korea.  His service medical 
records also document that he was treated for a right knee 
injury.  Under these circumstances, the Board finds that 
consistent with the duty to assist the veteran, an 
examination and opinion is required in order to ascertain 
whether there is a relationship between the veteran's 
injuries in service and any currently diagnosed knee 
disabilities.  


Additionally, with regard to de novo review of the issue of 
entitlement to service connection for residuals of frostbite 
of the right lower extremity, the Board notes that the 
veteran has already established service connection for 
varicose veins in that leg.  Upon VA examination in September 
2001, the veteran was diagnosed with peripheral neuropathy of 
unclear etiology.  Subsequently, the examiner related the 
veteran's "venous insufficiency and varicosities" to the 
frostbite injury in service, but he did not mention the 
peripheral neuropathy.  Therefore, the Board finds that 
before a separate grant of service connection may be awarded, 
it must be determined whether the veteran has a separate 
disability of the right lower extremity as a result of the 
frostbite so that pyramiding principles are not violated.  
See 38 C.F.R. § 4.14 (2003).  

Accordingly, the case is REMANDED for the following:  

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the etiology of any currently diagnosed 
knee disabilities.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran 
has current right and/or left knee 
disabilities due to his military service, 
including the frostbite injury.  

2.  The veteran should be scheduled for a 
VA arteries and veins examination to 
ascertain whether the veteran has any 
separate disability of the right lower 
extremity, apart from the varicose veins, 
that is a residual of the frostbite 
injury he sustained in service.  The 
claims folder should be made available to 
the examiner.  The examiner should state 
with specificity the appropriate clinical 
diagnoses pertinent to the veteran's 
right lower extremity and indicate 
whether such disabilities are separate 
and distinct from the varicose veins for 
which service connection has already been 
established.  

3.  The veteran should be scheduled for a  
neurologic examination to ascertain 
whether he has peripheral neuropathy of 
the right and/or left lower 
extremity(ies) as a residual of frostbite 
injury incurred in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

4.  After the above has been 
accomplished, the RO should adjudicate 
the claim for service connection for 
residuals of frostbite of the right lower 
extremity, and readjudicate the claim for 
service connection for bilateral knee 
disabilities.  If either claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



